[Cite as State v. Stevens, 2022-Ohio-2474.]


                                           COURT OF APPEALS
                                       MUSKINGUM COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :    JUDGES:
                                                   :
                                                   :    Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                      :    Hon. William B. Hoffman, J.
                                                   :    Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :    Case No. CT2020-0010
                                                   :
    TRENT STEVENS                                  :
                                                   :
                                                   :
           Defendant-Appellant                     :    OPINION


  CHARACTER OF PROCEEDING:                             On remand from the Supreme Court of
                                                       Ohio, Case No. 2021-0629



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              July 18, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                             For Defendant-Appellant:

    D. MICHAEL HADDOX                                   CHRISTOPHER BRIGDON
    MUSKINGUM COUNTY PROSECUTOR                         8138 Somerset Road
                                                        Thornville, OH 43076
    TAYLOR P. BENNINGTON
    27 North 5th Street
    P.O. Box 189
    Zanesville, OH 43701
Muskingum County, Case No. CT2020-0010                                                      2

Delaney, J.

      {¶1} This matter is before this Court upon remand from the Supreme Court of

Ohio. In Defendant-Appellant Trent Stevens’ direct appeal of his conviction and sentence

by the Muskingum County Court of Common Pleas, State of Ohio v. Trent Stevens, 5th

Dist. Muskingum No. CT2020-0010, 2021-Ohio-1156, we declined to address his second

Assignment of Error which challenged the constitutionality of the Reagan Tokes Act, and

his third Assignment of Error regarding trial counsel's failure to challenge the Act. We

found his challenges were not ripe for review. See Stevens, 2021-Ohio-1156, ¶ 36, 41.

      {¶2} Stevens      appealed our decision to the Supreme Court of Ohio, which

accepted the appeal on the propositions of law regarding the Reagan Tokes Act and held

the matter for decision in State v. Maddox, Case No. 2020-1266. On March 16, 2022, the

Supreme Court issued its decision in State v. Maddox,       Ohio St.3d    , 2022-Ohio-764,

   N.E.3d , where it found constitutional challenges to the Reagan Tokes Act are ripe for

review on direct appeal. By judgment entry filed on April 27, 2022, the Supreme Court

reversed our judgment in Stevens and remanded the matter for further proceedings

consistent with the Supreme Court’s decision in State v. Maddox. Pursuant to the

Supreme Court’s judgment entry, we therefore address Stevens’ second and third

Assignments of Error.

                        FACTS AND PROCEDURAL HISTORY

      {¶3}    A recitation of the underlying facts is unnecessary for the disposition of this

appeal.

      {¶4}    On October 9, 2019, the Muskingum County Grand Jury indicted

Defendant-Appellant Trent Stevens on one count of aggravated burglary with a repeat
Muskingum County, Case No. CT2020-0010                                                     3

violent offender specification, a first-degree felony in violation of R.C. 2911.11(A)(1) and

R.C. 2941.149, and one count of possession of drugs (methamphetamine), a second-

degree felony in violation of R.C. 2925.11(A).

       {¶5} Stevens entered a plea of not guilty to the charges and the matter was set

for a jury trial on January 21, 2020.

       {¶6} The jury trial commenced on January 21, 2020. On January 22, 2020, the

parties appeared before the trial court stating that Stevens had chosen to withdraw his

not guilty plea and instead plead guilty to an amended charge of aggravated robbery, a

first-degree felony in violation of R.C. 2911.11(A)(1) and possession of drugs

(methamphetamine), a second-degree felony in violation of R.C. 2925.11(A). (T. 272).

       {¶7} After the plea colloquy, the trial court accepted Stevens’ plea of guilty. (T.

289). The trial court followed the joint recommendation of the parties and imposed a

minimum mandatory six-year prison term and an aggregate indefinite maximum prison

term of nine years. The trial court also imposed a mandatory fine of $7,500.00. The

sentencing entry was filed on January 23, 2020.

                               ASSIGNMENTS OF ERROR

       {¶8}   On direct appeal, Stevens raised four Assignments of Error:

       {¶9} “I. STEVENS WAS DENIED HIS RIGHT TO BE REPRESENTED BY

PRIVATE COUNSEL, IN VIOLATION OF HIS RIGHTS UNDER THE SIXTH

AMENDMENT TO THE UNITED STATES CONSTITUTION.

       {¶10} “II. AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED

CODE’S SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING FELONIES
Muskingum County, Case No. CT2020-0010                                                 4

VIOLATES THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF

OHIO.

        {¶11} “III. TRENT STEVENS RECEIVED INEFFECTIVE ASSISTANCE OF

COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.

        {¶12} “IV. THE TRIAL COURT ERRED IN DENYING STEVENS’ MOTION TO

WAIVE THE MANDATORY FINE.”

        {¶13} Pursuant to the Supreme Court’s judgment entry remanding this matter

under State v. Maddox, we address the second and third Assignments of Error.

                                       ANALYSIS

                                            II.

        {¶14} In his second Assignment of Error, Stevens challenges the constitutionality

of the Reagan Tokes Act.

        {¶15} In State v. Householder, 5th Dist. Muskingum No. CT2021-0026, 2022-

Ohio-1542, we set forth this Court's position on Stevens’ arguments:

        For the reasons stated in the dissenting opinion of The Honorable W. Scott

        Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021, 2020-Ohio-

        5501, we find the Reagan Tokes Law does not violate Appellant's

        constitutional rights to trial by jury and due process of law, and does not

        violate the constitutional requirement of separation of powers. We hereby

        adopt the dissenting opinion in Wolfe as the opinion of this Court. In so

        holding, we also note the sentencing law has been found constitutional by

        the Second, Third, Sixth, and Twelfth Districts, and also by the Eighth
Muskingum County, Case No. CT2020-0010                                                   5

       District sitting en banc. See, e.g., State v. Ferguson, 2nd Dist. Montgomery

       No. 28644, 2020-Ohio-4153; State v. Hacker, 3rd Dist. Logan No. 8-20-01,

       2020-Ohio-5048; State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2022-

       Ohio-1350; State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-

       Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-

       470. Further, we reject Appellant's claim the Reagan Tokes Act violates

       equal protection for the reasons stated in State v. Hodgkin, 12th Dist.

       Warren No. CA2020-08-048, 2021-Ohio-1353.

       {¶16} Based on the forgoing authority, Stevens’ second Assignment of Error is

overruled.

                                            III.

       {¶17} Stevens’ second Assignment of Error argues his trial counsel rendered

ineffective assistance by failing to challenge the constitutionality of the Reagan Tokes

Act. We disagree.

       {¶18} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. “Reasonable

probability” is “probability sufficient to undermine confidence in the outcome.” Strickland

at 694, 104 S.Ct. 2052.
Muskingum County, Case No. CT2020-0010                                                       6

       {¶19} Because we have found the Reagan Tokes Act is constitutional, Stevens

cannot demonstrate prejudice from counsel's failure to raise the claim in the trial court.

       {¶20} The third Assignment of Error is overruled.

                                      CONCLUSION

       {¶21} The judgment of the Muskingum County Court of Common Pleas is

affirmed.

By: Delaney, J.,

Gwin, P.J. and

Hoffman, J., concur.